Case 8:20-cr-00401-WFJ-AAS Document 14 Filed 01/25/21 Page 1 of 6 PageID 45




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION


     UNITED STATES OF AMERICA

     vs.                                            Case No. 8:20-cr-401-T-02AAS

     JIMMY WAYNE HAMMONDS
                                               /

                       PRETRIAL DISCOVERY ORDER AND
                   NOTICE OF TRIAL AND STATUS CONFERENCE

              The Defendant having been arraigned and in order to facilitate a self-

     executing procedure to regulate discovery proceedings in the instant action and

     to eliminate or minimize the number of "routine or standard discovery

     motions,"

              IT IS HEREBY ORDERED AND ADJUDGED:

     I.       That upon request by the defendant, at arraignment or in writing

     thereafter, counsel for the Government shall, not later than fourteen (14) days

     from the date of defendant's request (unless otherwise specified in a particular

     paragraph), comply with the discovery and disclosure requirements set forth

     below:

              A.    The Government shall furnish the following information and
                    documents or supply copies thereof, which are within the
                    possession, custody or control of the Government the existence of
                    which is known to the Government.

                    1.    All written, recorded or oral statements made by the
                          defendant, including grand jury testimony, as defined in
                          Rule 16(a)(1)(A).
Case 8:20-cr-00401-WFJ-AAS Document 14 Filed 01/25/21 Page 2 of 6 PageID 46




                 2.    The defendant's prior criminal record as defined in Rule
                       16(a)(1)(B).

                 3.    Documents and tangible objects which are material to the
                       preparation of the defense or were obtained from or belong
                       to the defendant or are intended for use by the Government
                       in its case-in-chief, as defined in Rule 16(a)(1)8. In
                       addition, the Government shall notify the defendant of all
                       tape-recordings or video-recordings obtained during the
                       investigation regardless of whether the recordings will be
                       used in the Government's case-in-chief or contain
                       statements of the defendant.

                 4.    Results or reports of physical or mental examination, and
                       of scientific tests or experiments, which are material to the
                       preparation of the defense, or are intended for use by the
                       Government, as defined in Rule 16(a)(1)(D).

                 5.    At the defendant's request, the Government shall disclose
                       to the defendant a written summary of testimony the
                       Government intends to use under Rules 702, 703, or 705 of
                       the Federal Rules of Evidence during its case-in-chief at
                       trial.   This summary must describe the witnesses'
                       opinions, the bases and the reasons therefor, and the
                       witnesses'   qualifications.      Rule  16(a)(1)(E)(1993
                       amendment).

           B.    The Government shall advise its agents and officers involved in
                 this case to preserve all rough notes.

           C.    The Government shall state whether defendant was identified in
                 any lineup, showup, photo spread or similar identification
                 proceeding, and produce any pictures utilized or resulting
                 therefrom.

           D.    The Government shall state whether any evidence to be
                 introduced at trial, or leads therefrom, was obtained as a result
                 of a search warrant issued under Rule 41, Fed. R. Crim. P.

           E.    The Government shall state whether the defendant was the
                 subject of electronic surveillance as defined in Title 18, United
                 States Code, Section 2510(11), and if so, shall set forth in detail
                 the circumstances thereof, including copies of the application(s),
                 affidavit(s) and order(s).
Case 8:20-cr-00401-WFJ-AAS Document 14 Filed 01/25/21 Page 3 of 6 PageID 47




           F.    The Government shall reveal to the defendant and permit
                 inspection and copying of all information and material known to
                 the Government which may be favorable to the defendant on the
                 issue of guilt or punishment within the scope of Brady v.
                 Maryland, 373 U.S. 83 (1963), and United States v. Agurs, 427
                 U.S. 97 (1976).

                 Pursuant to Brady v. Maryland, 373 U.S. 83 (1963), and its
                 progeny, the government has a continuing obligation to produce
                 all evidence required by the law and the Federal Rules of
                 Criminal Procedure. See id. at 87 (holding that due process
                 requires disclosure of "evidence [that] is material either to guilt
                 or to punishment" upon request); Kyles v. Whitley, 514 U.S. 419,
                 437-38 (1995) (holding that the obligation to disclose includes
                 evidence "known only to police investigators and not to the
                 prosecutor," and that "the individual prosecutor has a duty to
                 learn of any favorable evidence known to others acting on the
                 government's behalf..., including the police"); United States v.
                 Agurs, 427 U.S. 97, 107 (1976) (holding that the duty to disclose
                 exculpatory evidence applies even when there has been no
                 request by the accused); Giglio v. United States, 405 U.S. 150,
                 153-54 (1972) (holding that Brady encompasses impeachment
                 evidence); see also Fed. R. Crim. P. 16(a) (outlining information
                 subject to government disclosure).

                 The government's obligation to provide exculpatory evidence
                 pursuant to Brady in a timely manner is not diminished either by
                 the fact that such evidence also constitutes evidence that must be
                 produced later pursuant to Jencks Act, 18 U.S.C. ' 3500, or by the
                 fact that such evidence need not be produced according to Rule
                 16. Where doubt exists as to the usefulness of the evidence to the
                 defendant, the government must resolve all such doubts in favor
                 of full disclosure.

                 Accordingly, the Court sua sponte, directs the government to
                 produce to defendant in a timely manner - including during plea
                 negotiations - any evidence in its possession that is favorable to
                 defendant and material either to defendant's guilt or punishment.
                 The government is further directed to produce all discoverable
                 evidence in a readily usable form. For example, the government
                 must produce documents as they are kept in the usual course of

                                           3
Case 8:20-cr-00401-WFJ-AAS Document 14 Filed 01/25/21 Page 4 of 6 PageID 48




                 business or must organize and label them clearly. The
                 government must also produce electronically stored information
                 in a form in which it is ordinarily maintained unless the form is
                 not readily usable, in which case the government is directed to
                 produce it in a readily usable form. If the information already
                 exists or was memorialized in a tangible format, such as a
                 document or recording, the information shall be produced in that
                 format. If the information does not exist in such a format and, as
                 a result, the government is providing the information in a
                 summary format, the summary must include sufficient detail and
                 specificity to enable the defense to assess its relevance and
                 potential usefulness.

                 Finally, if the government has identified any information which
                 is favorable to the defendant but which the government believes
                 not to be material, the government shall submit such information
                 to the Court for in camera review.

           G.    The Government shall disclose to the defendant the existence and
                 substance of any payments, promises of immunity, leniency,
                 preferential treatment, or other inducements made to prospective
                 Government witnesses, within the scope of United States v.
                 Giglio, 405 U.S. 150 (1972) and Napue v. Illinois 360 U.S. 264
                 (1959). The Government shall supply the defendant with a
                 record of prior convictions of any witness who will testify for the
                 Government at trial.

     II.   A.    Reciprocal Discovery:     Any defendant requesting discovery of
                 those items specified in Rule 16(a)(1)(C) and (D) shall promptly
                 disclose to the Government all documents and tangible items and
                 reports of examinations and tests to be introduced at trial as
                 defined in Rule 16(b)(1), Fed. R. Crim. P. (reciprocal discovery).

           B.    Rule 404(b) Evidence: Not later than thirty (30) days after the
                 date of this Order, the Government shall advise the defendant of
                 the general nature of any evidence which it intends to introduce
                 at trial pursuant to Rule 404(b), Fed. R. Evid., including any
                 extrinsic act evidence which may be used during its case-in-chief,
                 for impeachment, or for possible rebuttal purposes. See United
                 States v. Carrasco, 381 F.3d 1237, 1240-1241 (11th Cir. 2004) and
                 Fed. R. Evid. 404 advisory committee's note (1991 amendment).


                                           4
Case 8:20-cr-00401-WFJ-AAS Document 14 Filed 01/25/21 Page 5 of 6 PageID 49




     III.         It shall be the continuing duty of counsel for both sides to
                  immediately reveal to opposing counsel all newly-discovered
                  information or other material within the scope of this Standing
                  Order.

     IV.    A.    All motions and memoranda concerning matters not covered by
                  this Order must be filed within thirty (30) days after receipt of
                  the government's Rule 16(a) discovery, and responses must be
                  filed within ten (10) days thereafter subject to the certification
                  requirements of B, below.

            B.    The Court will not entertain any motion relating to discovery
                  unless counsel for the moving party certifies to the Court, in
                  writing: (1) that counsel for the parties have been unable to
                  resolve their differences or reach an agreement after holding a
                  conference or that opposing counsel has refused to confer without
                  good cause; and (2) that the motion concerns matters which are
                  not covered by this order and that the relief requested is
                  supported by a factual and legal showing as set forth in the
                  motion and memorandum.

            This case is set before the Honorable William F. Jung, United States

     District Judge:

                 FOR TRIAL the weeks of the March 1, 2021 trial term.

            Motions to Continue must be filed as soon as the need for a motion to

     continue is determined; and no later than forty-eight (48) hours prior to

     the status conference. Any motion shall state a reason under 18 U.S.C. '

     3161(h)(7)(B) why a continuance is requested, and be filed as soon as it is

     known that a continuance is needed. Motions to continue must include the

     language that defense counsel has specifically advised his client that

     by requesting this continuance, or consenting thereto, the defendant

     has waived his rights to a speedy trial, as well as language that they have

                                           5
Case 8:20-cr-00401-WFJ-AAS Document 14 Filed 01/25/21 Page 6 of 6 PageID 50




     consulted with the Assistant U.S. Attorney assigned to the case, and the AUSA

     consents.

     FOR TELEPHONIC STATUS CONFERENCE on February 11, 2021 at

     11:00 a.m.

     (NOTE:       IF ABOVE NOT FILLED IN, THE TRIAL DATE/TIME,

     STATUS CONFERENCE DATE/TIME, AND DISTRICT JUDGE WILL

     BE DETERMINED AT A LATER DATE.)

           AFTER THE FIRST DAY OF THE TRIAL TERM, ALL COUNSEL

     SHALL BE AVAILABLE AND READY FOR THE TRIAL UPON 24

     HOURS NOTICE.

           ORDERED at Tampa, Florida this       25th      day of January, 2021.




                                          6
